FILED
                             NOT FOR PUBLICATION                            JUN 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGEN MANUEL RAMIREZ                            No. 10-72354
ALVAREZ,
                                                 Agency No. A094-041-052
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       Jorgen Manuel Ramirez Alvarez, a native and citizen of Honduras, petitions

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      Substantial evidence supports the Board’s determination that no exceptions

applied to excuse Alvarez’s untimely asylum application, filed approximately ten

years late. See 8 U.S.C. § 1158(a)(2)(B) (requiring petitioner to apply for asylum

within one year of arrival in United States unless prevented by extraordinary

circumstances or changed circumstances materially affecting eligibility for relief);

Toj-Culpatan v. Holder, 612 F.3d 1088, 1090 (9th Cir. 2010) (per curiam).

      Substantial evidence supports the Board’s denial of withholding of removal

because Alvarez failed to show his alleged persecutors threatened him on account

of a protected ground. His fear of future persecution based on an actual or imputed

anti-gang or anti-crime opinion is not on account of the protected ground of either

membership in a particular social group or political opinion. Ramos Barrios v.

Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v. Mukasey, 542 F.3d

738, 745-46 (9th Cir. 2008); see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”)

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Alvarez did not establish a likelihood of torture by, at the


                                           2                                    10-72354
instigation of, or with the consent or acquiescence of the Honduran government.

See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                        3                                   10-72354